UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:MARCH 31, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-33796 CHIMERA INVESTMENT CORPORATION (Exact name of Registrant as specified in its Charter) MARYLAND 26-0630461 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 454-3759 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesþ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at April 30, 2015 Common Stock, $.01 par value CHIMERA INVESTMENT CORPORATION FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition as of March 31, 2015 (Unaudited) and December 31, 2014 (Derived from the audited consolidated financial statements as of December 31, 2014) 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the quarters ended March 31, 2015 and 2014 2 Consolidated Statements of Changes In Stockholders’ Equity (Unaudited) for the three months ended March 31, 2015 and 2014 3 Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2015 and 2014 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Item 3. Quantitative and Qualitative Disclosures about Market Risk 68 Item 4. Controls and Procedures 72 Part II.OTHER INFORMATION 73 Item 1. Legal Proceedings 73 Item 1A. Risk Factors 73 Item 5. Other Information
